DISMISS and Opinion Filed August 22, 2019




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-19-00741-CV

                               ROBEYN GOODE, Appellant
                                         V.
                            PARC EAST APTS HOMES, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-19-02407-E

                             MEMORANDUM OPINION
               Before Chief Justice Burns, Justice Whitehill, and Justice Molberg
                                Opinion by Chief Justice Burns
       The filing fee and docketing statement in this case are past due. By postcard dated June

24, 2019, we notified appellant the $205 filing fee was due. We directed appellant to remit the

filing fee within ten days and expressly cautioned appellant that failure to do so would result in

dismissal of the appeal. Also by postcard dated June 24, 2019, we notified appellant the docketing

statement had not been filed in this case. We directed appellant to file the docketing statement

within ten days. We cautioned appellant that failure to do so might result in dismissal of this

appeal. To date, appellant has not paid the filing fee, filed the docketing statement, or otherwise

corresponded with the Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 42.3(b)(c).




                                               /Robert D. Burns, III/
                                               ROBERT D. BURNS, III
                                               CHIEF JUSTICE


190741F.P05




                                             –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 ROBEYN GOODE, Appellant                          On Appeal from the County Court at Law
                                                  No. 5, Dallas County, Texas
 No. 05-19-00741-CV       V.                      Trial Court Cause No. CC-19-02407-E.
                                                  Opinion delivered by Chief Justice Burns.
 PARC EAST APTS HOMES, Appellee                   Justices Whitehill and Molberg
                                                  participating.

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee PARC EAST APTS HOMES recover its costs of this
appeal from appellant ROBEYN GOODE.


Judgment entered August 22, 2019




                                            –3–